                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

COREY A. BENNETT, ET AL.,                        )
                                                 )
       Plaintiffs,                               )
                                                 )
VS.                                              )           No. 19-1114-JDT-cgc
                                                 )
TONY PARKER,                                     )
                                                 )
       Defendant.                                )


      ORDER REQUIRING PLAINTIFFS TO SUBMIT ADDITIONAL INFORMATION


        The pro se complaint in this case, received and docketed on June 4, 2019, purportedly was

filed jointly by Plaintiffs Corey Bennett, Anthony Draine, Deangelo Taylor and Zebulon Byrd, all

of whom are incarcerated at the Hardeman County Correctional Facility (HCCF). (ECF No. 1.)

The complaint appears to have been signed by each of the four Plaintiffs. (Id. at PageID 7.)

However, Plaintiffs neglected to submit either the $400 civil filing fee required by 28 U.S.C.

§§ 1914(a)-(b) or proper applications to proceed in forma pauperis.1

       The Plaintiffs sue Tony Parker, Commissioner of the Tennessee Department of Correction,

alleging that Parker has refused to take action against HCCF officials after those officials

deliberately placed the Plaintiffs’ lives in danger. Specifically, Plaintiffs allege that HCCF

officials “disclos[ed] to high ranking members of the Vice Lord Gang that Plaintiffs Deangelo



       1
         Plaintiff Bennett, who is a three-strike filer restricted by 28 U.S.C. § 1915(g), submitted
no in forma pauperis affidavit. Though Plaintiffs Draine, Taylor and Byrd each submitted a
separate one-paragraph pauper’s oath, (ECF No. 3), they did not use the affidavit form required
by this Court.
Taylor, Anthony Draine and Zebulon Byrd who are all Vice Lords were involved in homosexual

activity with Plaintiff Corey Bennett.” 2 (Id. at PageID 5.)

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a). Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments. Id. § 1915(b)(2).

However, in order to take advantage of the installment procedures, the prisoner must properly

complete and submit to the district court, along with the complaint, an in forma pauperis affidavit

and a certified copy of his trust account statement for the six months immediately preceding the

filing of the complaint. Id. § 1915(a)(2).

       In this case, Plaintiff Bennett submitted no in forma pauperis affidavit of any kind and the

pauper’s oaths submitted by the other Plaintiffs are not on the correct form. Therefore, Plaintiffs

Bennett, Taylor and Byrd are each ORDERED to submit, within 30 days after the date of this

order, a properly completed and executed application to proceed in forma pauperis and a certified

copy of his inmate trust account statement for the last six months.




       2
         Another complaint with almost identical allegations also was mailed by Bennett to this
Court, where it was opened as case number 19-1109-JDT-cgc on May 31, 2019. That complaint
purportedly is filed by Bennett and 82 other prisoner Plaintiffs, including Deangelo Taylor and
Zebulon Byrd. Bennett recently submitted several other complaints to the U.S. District Court for
the Middle District of Tennessee regarding similar events that allegedly occurred at the
Riverbend Maximum Security Institution. On June 17, 2019, eight of the cases in the Middle
District were referred to the assigned Magistrate Judge for further proceedings. See, e.g.,
Bennett, et al. v. Parker, et al., No. 3:19-cv-00406 (M.D. Tenn.) (Order referring cases, ECF No.
8).

                                                 2
         When this case was opened, the Clerk mailed a copy of the docket sheet to each Plaintiff.

On June 17, 2019, the Clerk docketed a letter that seems to be from Plaintiff Draine, although the

document contains only his typed name and address rather than a signature. (ECF No. 4.) Draine

states in the letter that he is unaware he has been named as a Plaintiff in any complaint filed in this

Court.

         In addition to the complaint itself and Draine’s pauper’s oath, each of which appears to

bear his signature, there are attached to the complaint three separate affidavits signed by Draine,

Taylor and Byrd in which they appear to give consent to be joined as Plaintiffs in this action. (ECF

Nos. 1-1, 1-2 & 1-3 at PageId 8-13.) The affidavit ostensibly signed by Plaintiff Draine on May

27, 2019, states:

         I Anthony Draine a[n] inmate incarcerated at Hardeman County Correctional
         Facility do wish to participate in this class action lawsuit. I read all the content in
         this lawsuit and do swear under penalty of perjury that all the facts submitted in
         this lawsuit are true and correct to the best of my knowledge.

(ECF No. 1-2 at PageID 10-11.)

         Plaintiff Draine is ORDERED to advise the Court, in writing and within 30 days after the

date of this order, whether he did, in fact, sign the complaint, affidavit and pauper’s oath filed in

the case, and whether he intends to participate in this matter. If Plaintiff Draine does intend to

participate, he also must submit, again within 30 days after the date of this order, a properly

completed and executed application to proceed in forma pauperis and a certified copy of his inmate

trust account statement for the last six months.

         The Clerk is directed to mail each Plaintiff a copy of the prisoner in forma pauperis

affidavit form along with this order. If any Plaintiff needs additional time to submit the necessary

documents, he may, within 30 days after the date of this order, file a motion for an extension of

time.

                                                   3
       If a Plaintiff timely submit the necessary documents and the Court finds that he is indeed

indigent, the Court will grant leave to proceed in forma pauperis and assess his pro rata share of

the $350 filing fee in accordance with the installment procedures of § 1915(b).3 However, if any

Plaintiff fails to comply with this order in a timely manner the Court will deny him leave to proceed

in forma pauperis, assess the pro rate share of the filing fee from his inmate trust account without

regard to the installment procedures, and dismiss the action as to him without further notice for

failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b). McGore, 114 F.3d at 605.

       If any Plaintiff is transferred to a different prison or released, he is ORDERED to notify

the Court immediately, in writing, of his change of address. Failure to abide by this requirement

may likewise result in the dismissal of a Plaintiff’s claims without further notice, for failure to

prosecute.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




       3
          Plaintiff Bennett is reminded that as a three-strike filer under 28 U.S.C. § 1915(g), he
will not be allowed to proceed in forma pauperis unless the complaint sufficiently alleges he was
in imminent danger of serious physical injury at the time the complaint was filed.

                                                 4
